Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 USC 103 as being unpatentable over Zangvil et al. US 2018/0299560. 
 
     As to claims 1 and 10, Zangvil teaches a system/method comprising: (fig. 1 (100) and par. 18: system; fig. 3 and par. 43: system 300 embedded on a drone) at least one GNSS receiver that provides carrier to noise ratio (C/No) measurements for a plurality of GNSS signals received from a plurality of GNSS satellites; (GNSS receiver: fig. 1 (140), fig. 3 (840), par. 22, 44: plurality of GNSS receivers 340 to receive from the GNSS antennas 330 one or more GNSS signals transmitted by one or more sources, e.g., from satellites; provides C/No measurements: par. 28: The identification of the plurality of characteristics may be achieved subject to receiving, by the processing circuitry 120 from the plurality of GNSS receivers 140, digital messages that comprise metadata related to: signal-to-noise ratio (SNR)) a processor coupled to the at least one GNSS receiver, wherein the processor executes instructions that cause the processor to: (fig. 1 (120); fig. 3 (320)) calculate one or more new C/No comparison values based on the C/No measurements and one or more previous C/No comparison values; (the comparison values in ZANGVIL are called "threshold", and ZANGVIL discloses in par. 31 that the threshold may be adjusted, i.e., the previous updated or modified determining a new one) compare the C/No measurements against the one or more previous C/No comparison values; (ZANGVIL discloses in par. 29: "comparing the identified characteristics to data stored within the memory", wherein the characteristics and the data stored in memory is related to SNR and an SNR threshold as disclosed in par. 31) determine whether one or more of the plurality of GNSS signals are spoofed based on the comparison of the C/No measurements against the one or more previous C/No comparison values; and (par. 31: For example, if a first signal is received by three antennas with an SNR below the threshold value, and a second signal is received by a fourth antenna with an SNR above the threshold value, it may be determined that the second signal is a spoofing signal, as a spoofed source may often be located closer to the GNSS receiver than a legitimate source (e.g., a satellite in orbit)) set the one or more new C/No comparison values as the one or more previous C/No comparison values (as commented above, consequence of the adjustment of the threshold disclosed in par. 31). 
     The subject-matter of claim 1 differs from the known ZANGVIL in that the new threshold is calculated furthermore based on the C/No measurements. 
     However, please N.B., adjusting the threshold to the current C/No measurements is an obvious alternative in order to take into account the current environment circumstances.
     It would be obvious for a skilled artisan to modify Zangvil by modulating the new threshold calculated based on the C/No measurements for the benefit of taking into account real-time environmental circumstances and as an obvious alternative to adjusting the threshold of the current measurements.
     As to claims 2 and 11, Zangvil doesn’t expressly teaches calculates at least one new C/No comparison value in the one or more new C/No comparison values as a composite average of the received C/No measurements with at least one previous C/No comparison value in the one or more previous C/No comparison values. However, using averaged measurements is a common design measure to mitigate spurious errors and a routinely used mathematical feature. It would be obvious to modify Zangvil by incorporating averaged measurements as a common design measure for the benefit of reducing errors. 
     As to claims 3 and 12, Zangvil doesn’t expressly teach smooths the received C/No measurements before calculating the at least one new C/No comparison value. However, using smoothed measurements is a common design measure to mitigate spurious errors and a routinely used mathematical feature. It would be obvious to modify Zangvil by incorporating smoothed measurements as a common design measure for the benefit of reducing errors. 
     As to claims 4 and 13, Zangvil doesn’t expressly teach calculates at least one new C/No comparison value in the one or more new C/No comparison values using satellite-signal power band measurements. However, please N.B., power band measurements is a routine alternative to determine the conditions for the threshold and a routinely used mathematical feature. It would be obvious to modify the cited art by modulating power band measurements as a common design alternative for the benefit of determining the conditions for the threshold. 
     As to claims 5 and 14, Zangvil doesn’t expressly teach calculates at least one new C/No comparison value in the one or more new C/No comparison values as a long-time-constant smoothed C/No measurement. However, using time-constant smoothed measurement is a common design measure and routinely used mathematical feature. It would be obvious to modify Zangvil by incorporating long-time-constant smoothed measurements as a common design measure for the benefit of reducing errors.
     As to claims 6 and 15, Zangvil doesn’t expressly teach calculating at least one new C/No comparison value in the one or more new C/No comparison values as an expected C/No based on at least one of: a satellite azimuth with a satellite elevation relative to the at least one GNSS receiver; and the satellite elevation relative to the at least one GNSS receiver. However, please N.B., determining theoretical C/No based on azimuth and elevation angles is a common design alternative and routinely used mathematical feature. It would be obvious to modify Zangvil by incorporating azimuth and elevation angle calculations as a common design measure for the benefit of modulating the desired values and taking advantage of a routine mathematical feature. 
     As to claims 7 and 16, Zangvil doesn’t expressly teach comparing the C/No measurements against the one or more previous C/No comparison values for changes that are common across multiple GNSS satellites in the plurality of GNSS satellites. However, please N.B., this is a common design measure and routine to the art. It would be obvious to modify the cited art by incorporating this common design measure for the benefit of determining which signal is being potentially spoofed. 
     As to claims 8 and 17, Zangvil doesn’t expressly teach wherein the instructions further cause the processor to: filter the C/No measurements; and calculate at least one new C/No comparison value in the one or more C/No comparison values using the filtered C/No measurements. However, the recited filtering and comparison mechanics is a common design measure to mitigate spurious errors and filtering is a routinely used mathematical feature. It would be obvious to modify Zangvil by incorporating filtering as a common design measure for the benefit of reducing errors.
     As to claims 9, Zangvil doesn’t expressly teach excluding at least one GNSS signal in the plurality of GNSS signals from calculations of navigation information when the processor determines that the at least one GNSS signal is associated with a spoofed GNSS signal. However, please N.B., this is a common design measure to avoid positioning errors due to spoofing. It would be obvious to modify Zangvil reference by incorporating this routine mathematical feature and common design mechanism in order to avoid position errors due to spoofing. 
     As to claim 18, please see claim 1 rejection above in addition to claims 2-9 rejection above, which cover all the limitations with respect to the average, power band, smoothed, azimuth, and filtering mechanisms recited. That is, all the permutations of these limitations are covered in the above rejections. Further, N.B., the components of a receiver, various satellites, and antennas coupled to receiver, etc. are routine structural components in the GNSS art and would be obvious to incorporate into Zangvil teaching. 

     As to claim 19, please see claims 2-3 rejections above. All the permutations of these limitations are covered in the above rejections. 

     As to claim 20, please see claim 9 rejection above. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646